Citation Nr: 1625946	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  07-33 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement for service connection for a disorder claimed as asbestosis and emphysema, to include as due to asbestos exposure during service.


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel











INTRODUCTION

The Veteran served on active duty from March 1968 to May 1969 in the United States Army, with additional periods of service in the New York Army National Guard (NYARNG) thereafter. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which, in pertinent part, denied service connection for asbestosis and emphysema.  Jurisdiction has since been transferred to the RO in New York, New York.

This matter was previously before the Board in December 2008 and March 2010, when it was remanded for additional development.

In March 2016, the Veteran was advised that the private attorney representing him with the appeal was not accredited with VA's Office of General Counsel and that the Board could not recognize him as the representative.  He was advised about his representation options.  In April 2016, the Veteran stated that he desired to proceed without representation.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is needed to ensure that there are no outstanding private pulmonary medical records and secure the VA chest X-ray cited by the September 2009 VA examiner.  The current record does not include convincing evidence of an asbestosis diagnosis.  The Board notes that the private February 2002 CT chest scan includes findings of asbestosis.  However, the Board does not find it probative due to the well-documented ethical misconduct of Dr. H, the reporting physician.  See CSX v. Peirce et. al. 2013 WL 5375834 (N.D.W.Va.).  In that case, it was pointed out that Dr. H. made x-ray readings in 16,000 cases for lawyers who were found liable for making fraudulent asbestosis claims against a railroad.  The clinical evidence from Dr. H. is not credible.  

In a September 2009 addendum, the VA examiner explained why the August 2006 VA clinical report should not be interpreted as evidence of asbestosis.  In sum, a current asbestosis diagnosis is not substantiated by the available records.  

The current record also indicates that there may be a favorable outstanding private magnetic resonance imaging (MRI) study by Dr. C documenting asbestosis.  The Veteran has not been specifically informed about the potentially favorable outstanding private medical records from Dr. C that are critical to his claim.  He must be given an opportunity to submit private medical records from Dr. C.  38 C.F.R. § 3.159(e)(2).  

The electronic record does not appear to include a copy of VA chest X-ray report cited by the September 2009 VA examiner to diagnose emphysema and rule out asbestosis.  The AOJ must action to locate it and associate it with the electronic claims file.  

If and only if the additional development requested above generates evidence suggesting current asbestosis, then contact the NYANG to determine the Veteran's periods of active duty for training (ACDUTRA) at the NYANG at the Camp Smith Training Site.  38 U.S.C.A. § 1106; 38 C.F.R. § 3.6(a).  Additionally, only in the case of additional evidence suggesting asbestosis, furnish another VA examination from a Board certified pulmonary physician.  The purpose of the examination is to determine whether the Veteran currently has asbestosis or similarly related respiratory disease and if so, whether asbestos exposures suggested by the Camp Smith Training Site Samplings during the Veteran's periods of ACDUTRA service is causally related to any current respiratory disease.  

Accordingly, the case is REMANDED for the following action:

1. Furnish the Veteran an authorization for the release or private pulmonary records by Dr. C.  Instruct the Veteran to fully complete the private medical record release with the location and dates of pulmonary treatment from Dr. C.  Advise the Veteran that he may also directly submit private medical records from Dr. C. to VA.  

Then, request that the Veteran identify any recent medical treatment for the claimed respiratory disease.  If he desires that VA obtain any private medical records on his behalf, instruct him to complete an authorization for the release of such medical records.  Alternatively, advise him that he may also directly submit private records. 
 
2. Obtain the VA chest X-ray report used by the September 2009 VA examiner to determine that asbestosis was not present in his September 2009 addendum medical opinion.    

3.  Then if and only if the newly generated evidence from the additional development outlined in instructions 1 and/or 2 results in evidence of a current asbestosis diagnosis, contact the NYANG to verify the specific dates and locations of the Veteran's ACDUTRA and INACDUTRA service at the Camp Smith Training Site from May 1, 1986 to June 1, 1989.  

4.  Then if and only if the newly generated evidence from the additional development outlined in instructions 1 and/or 2 results in evidence of a current asbestosis diagnosis, schedule the Veteran for a VA respiratory examination with a Board certified pulmonologist.  The electronic claims folder must be made available and reviewed by the examiner. 

The examiner must conduct a complete pulmonary clinical examination, including a chest X-ray to determine the presence of asbestosis.  Any additional indicated testing must also be completed. 

The examiner must specifically report on whether it is at least as likely as not (50 percent probability or greater) that the Veteran currently has asbestosis in light his specific diagnosis history.  

If asbestosis is not found, a complete explanation with specific consideration to prior pulmonary findings must be provided.  In this regard, the examiner is advised that the Board does not find the February 2002 CT chest scan report probative due to the unethical practices by the examining physician.  

For each disability diagnosed, the examiner must opine as to whether it is at least as likely as not (50 percent probability or greater) that such disability is: (a) the result of disease, to specifically include asbestos and general construction exposures, or injury incurred during a verified period of ACDUTRA; (b) is the result of injury incurred during a verified period of INACDUTRA; or (c) otherwise related to any event, injury or disease from the Veteran's March 1968 to May 1969 active service period.

The examiner must consider the likely amount and duration of asbestos exposure from the Veteran's periods of ACDUTRA consistent with official service department records, specifically the Camp Smith Training Site Samplings for Asbestos report reference by the January 2008 NYANG letter.  

For all opinions, the examiner must provide a complete rationale with consideration to the Veteran's reports.  If the examiner rejects the Veteran's reports, the Veteran should provide a reason for doing so (i.e. contemporaneous clinical findings that are inconsistent with the exposure history) and must explain such a determination.  The examiner cannot solely rely on an absence of contemporaneous medical treatment to reject the Veteran's reports, but may consider inherent plausibility and inconsistency with current clinical observations. 

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.

5.  If after completion of the above requested items any benefit sought on appeal remains denied, the AOJ should issue a Supplemental Statement of the Case and provide opportunity for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

